Citation Nr: 0936148	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from August 1973 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
depression.

The Board notes that, in conjunction with her claim, the 
Veteran requested both a Board hearing in Washington, DC, as 
well as a Board hearing at the local RO.  In a January 2007 
letter, the Veteran clarified her request, indicating that 
she only desired a hearing in Washington, DC.  A hearing was 
scheduled for the Veteran for August 6, 2009.  The Veteran 
did not appear for the hearing, however, and her request for 
a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a depressive 
disorder.

2.  The Veteran's mother died while the Veteran was 
participating in Basic Training in the Marine Corps in August 
1973.

3.  A chronic psychiatric disorder was not shown during 
service, at separation, or for many years thereafter.

4.  The weight of the medical evidence of record is against 
any suggestion of a nexus between the Veteran's psychiatric 
condition and any aspect of her period of service.  



CONCLUSION OF LAW

Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  

Notice provided to the Veteran in April 2006, prior to the 
initial adjudication of the claim informed the Veteran of the 
elements of a service connection claim, the types of evidence 
that would assist in substantiating her claim, the evidence 
VA was responsible for obtaining, and what evidence the 
Veteran was expected to provide.  The initial notice 
addressed the rating criteria and effective date provisions 
pertinent to the appellant's claim.  The Board finds that VA 
fully complied with the duty to notify the Veteran in this 
case.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, as well as her Social Security 
Administration records.  VA scheduled the Veteran for a 
hearing before a Veterans Law Judge at VA's central office in 
Washington, DC, but the Veteran failed to appear for the 
hearing.

In August 2008, VA sent the Veteran a letter informing her 
that the VA Form 21-4142s (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
she had submitted, although signed, did not contain necessary 
information for VA to obtain her private medical records.  On 
her initial claim, the Veteran listed the names of facilities 
where she had received treatment, but did not provide either 
the mailing addresses or dates of treatment for the 
facilities indicated.  The August 2008 letter informed the 
Veteran that VA could not obtain the records without properly 
completed forms containing all relevant information.  The 
Veteran did not respond to this correspondence.  

VA also scheduled the Veteran for a VA medical examination 
scheduled for November 2008.  The Veteran failed to report to 
the scheduled examination, despite the fact that she had been 
notified of the appointment time two weeks prior.  Under 
38 C.F.R. § 3.655(b), "[w]hen a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record."  VA has no duty to schedule a second 
examination, and the Veteran's missed appointment does not 
preclude the Board from reaching the merits of her claim.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran provided a medical history report in May 1973, 
prior to service, at which time she indicated that she was in 
good health and did not experience depression, nervous 
trouble, or any other psychiatric symptomatology.  The 
Veteran's entrance examination found her psychiatric 
condition to be "normal."  At her entry into active duty in 
August 1973, the Veteran submitted a statement that there had 
been no change in her medical condition since the time of the 
examination.

In September 1973, the Veteran's commander recommended her 
for an honorable discharge because of "inability to expend 
efforts constructively."  According to the report, the 
Veteran had "long-standing passive-aggressive mannerisms, 
such as extreme stubbornness, subtle sins of omission, etc."  
Her commander noted that the Veteran experienced difficulty 
in almost all areas of training, and gave the appearance of 
being bored and disinterested in training.  The commander 
stated that the Veteran had been given a week of emergency 
leave two weeks into service when her mother passed away, and 
acknowledged that part of her difficulty "could well be the 
result of personal problems."  The Veteran separated from 
the Marine Corps on October 4, 1973.

The first record of psychiatric treatment is a Discharge 
Summary following a period of hospitalization at the Norfolk 
Psychiatric Center from October 20 - 27, 1989.  The Veteran 
informed the examiner that she began to experience 
psychiatric symptoms, such as hearing voices and being "able 
to know what other people were saying about her even behind 
closed doors," in July 1989.  It was reported that a 
statement from the Veteran's husband of 12 years indicated 
that the Veteran has had symptoms since she left her job at 
Lake Taylor Hospital as a housekeeper in July 1989, and that 
the Veteran has been saying crazy things for at least the 
last month.  The examiner noted that the Veteran "completely 
denied" a past psychiatric history.  The examiner noted the 
Veteran's discharge from service, and stated that although 
the discharge was related to her reaction to her mother's 
death, "[t]here was no evidence that this was a psychotic 
depression or anything more than simple mourning."  The 
examiner diagnosed the Veteran with "Psychosis, Not 
Otherwise Specified."  Other diagnoses considered, but not 
ruled out, were as follows:  Schizophreniform Disorder; Major 
Depression with Psychotic Features; Bipolar Disorder, Mixed; 
and possible organic causes for psychosis.  The discharge 
diagnosis was Schizophreniform Disorder.

The Veteran was again examined in October 1997.  The Veteran 
informed the examiner that she had been hospitalized in 1993 
for five days.  The examiner noted that the Veteran had a 
difficult time following the death of her mother, but did not 
associate any of her symptomatology with that event.  The 
examiner diagnosed the Veteran with "Major Depression, 
Recurrent, Probably With Psychotic Features."  

In July 2001, the Veteran told an examiner that she first 
became depressed "when a series of relatives, including her 
mother, died."  The examiner diagnosed her with major 
depression, recurrent, caused by chronic mental illness.  The 
examiner did not relate her condition to any particular 
event.  The examiner opined that her condition was "long-
term and chronic."

Initially, the Board acknowledges that the Veteran has a 
psychiatric disorder.  Although there are no records 
concerning the current diagnosis or ongoing treatment for a 
psychiatric disability, all of the evidence suggests that the 
psychiatric disorder, diagnosed in 1989, 1997, and 2001, is 
permanent.  

While the Veteran may have a current psychiatric disorder, a 
psychiatric disorder was not manifest during service, at 
separation, or within the first post-service year.  The 
earliest documentation of any psychiatric disorder is found 
in records dating in October 1989.  In statements from the 
Veteran and her husband on the October 1989 discharge 
summary, the Veteran denied any past psychiatric history, and 
the Veteran's husband indicated that the symptoms began in 
July 1989.  This lengthy period between separation from 
service in 1973, and the first showing of a psychiatric 
disorder in 1989, without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Additionally, the file contains no medical evidence linking a 
current psychiatric disorder to any aspect of the Veteran's 
period of service.  While the Veteran has alleged that her 
psychiatric problems stem from her mother's death, which 
occurred while she was in service, the file contains no 
medical records that support this theory.  None of her 
private medical examiners ever opined that her depression or 
psychosis developed from her service or from the experience 
of her mother dying.    

Conversely, one examiner has specifically indicated that the 
Veteran's psychiatric disorder is not related to the death of 
her mother during service.  When she first sought treatment 
in October 1989, and informed her examiner of the timing of 
her mother's death, the examiner found that "[t]here was no 
evidence that [the Veteran's reaction] was a psychotic 
depression or anything more than simple mourning."  That 
examiner reported the Veteran's husband's account of symptoms 
beginning in July 1989, long after separation from her brief 
period of service in 1973.

The Board notes that while a current examination on this 
issue might have been helpful to arrive at a current 
diagnosis, and possibly to hear an opinion as to the etiology 
of the psychiatric condition, the Veteran failed to report 
for her scheduled VA examination.  Under 38 C.F.R. 
§ 3.655(b), "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record."  

Here, as noted above, there is no competent medical evidence 
of record to support a finding of continuity of symptoms 
and/or treatment for psychiatric problems from service ending 
in 1973 and a psychiatric disorder first documented in 1989.  
Furthermore, the medical evidence of record does not provide 
a nexus between any aspect of the Veteran's service and her 
current psychiatric condition.  Even though the Veteran has 
claimed that her condition is directly related to the death 
of her mother in 1973, this assertion alone, without any 
corresponding opinion from a medical professional, is not 
sufficient to provide a nexus between her current condition 
and her service.  The Veteran is competent to describe her 
symptomatology, but she is not competent to address the 
etiology of her condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a lay person is not 
competent to render an opinion regarding the diagnosis or 
etiology of a disease or injury).  Likewise, she is not 
competent to provide a diagnosis as to what her psychiatric 
condition was in 1973 or at any point thereafter.  Id.

As noted above, the Board also cannot ignore the fact that 
Veteran did not seek treatment for a psychiatric condition 
for sixteen years following service.  Although the Board 
cannot determine that lay evidence of onset of psychiatric 
symptoms in service lacks credibility merely because it is 
unaccompanied by contemporaneous service treatment/medical 
record evidence, Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006), the Board can consider the long period of time 
between the Veteran's separation from service in 1973 and her 
first treatment for psychosis in 1989 as a factor in 
evaluating the claim.  Such a long period of time without 
evidence of a complaint regarding depression weighs heavily 
against her claim.  See Maxson, supra. (holding that evidence 
of a prolonged period without complaint can be considered in 
determining service connection).  

In short, there is no competent evidence to provide a nexus 
between the Veteran's current disability and any event in 
service.  As such, the Veteran's claim must be denied.



ORDER

Service connection for depression is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


